Citation Nr: 1434781	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board reopened and remanded the claim in November 2011, and the case was subsequently returned for further appellate review.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she suffers from a psychiatric disorder as a result of her military service.  Alternatively, she maintains that any preexisting mental illness was aggravated by service.

The service entrance examination clinically evaluated the psychiatric condition as normal.  The service treatment records disclose that beginning in March 1986 the Veteran received treatment for psychiatric complaints.  Her symptoms were diagnosed as an adjustment disorder, possible depressed mood, and a mixed personality disorder.  In February 1987, when the Veteran was seen on psychiatric consultation, the clinical assessment was a mixed personality disorder with immature and passive-aggressive features.  Upon separation examination, an evaluation of the psychiatric condition showed a mixed personality disorder.

When the Veteran was examined by VA in March 1988, the VA examiner opined that the Veteran had a personality disorder diagnosed as schizoid personality characterized by over-sensitiveness, shyness, withdrawal and quietness. 

VA outpatient treatment records, dated from November 1991 to June 1993, indicate that the Veteran was seen in March 1993 for a paranoid personality disorder.  During this visit, the Veteran was observed as talking repetitively, and she related questions about old painful incidents.  Also, it was noted that she was attending a community college course in police training.

VA treatment records, dated between September 1996 and December 2009, indicate that the Veteran had multiple VA psychiatric admissions from April to June 1997 and from November 1997 to August 1998.  Upon VA discharge, the Axis I diagnosis was chronic paranoid schizophrenia with acute exacerbation.

Private mental health records from the Genesee Mental Health Center, dated between December 2008 and November 2009, show that the Veteran received continued psychiatric treatment for chronic paranoid schizophrenia.  An undated statement prepared by Dr. M.G. (a staff psychiatrist) indicates that the Veteran carries a diagnosis of schizoaffective disorder.

In May 2009, the Veteran was afforded a VA psychiatric examination.  The VA examiner entered an Axis I diagnosis of an anxiety disorder, not otherwise specified (NOS).  The VA examiner commented that the Veteran's history includes such past diagnostic impressions as schizoaffective disorder and obsessive compulsive disorder.  According to the VA examiner, the Veteran has a long history of significant psychiatric treatment dating to at least her late adolescence and possibly before, which is not admitted to by the Veteran until asked about it.  The VA examiner stated that although a lack of a clear and definitive history from the Veteran is problematic, the clinical record clearly documents significant and manifest mental illness prior to military service.  However, the opinion regarding etiology of the Veteran's psychiatric disorder, albeit variously diagnosed, is incomplete, because the VA examiner addressed only the pre-service existence of the Veteran's mental illness but did not address whether there is additional psychiatric disability due to aggravation of a personality disorder during service by a superimposed disease or injury.  Therefore, an addendum opinion to the May 2009 VA examination report is needed to address these medical factors before a decision can be made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's VA treatment records, pertaining to her psychiatric disability, are up to date.

2.  Following completion of the above, and the receipt of any additional records, obtain a VA medical opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorder, variously diagnosed as an anxiety disorder, paranoid schizophrenia, schizoaffective disorder, and obsessive compulsive.  The claims file, including a copy of this REMAND, must be made available for review of the Veteran's pertinent medical history.

The examiner is to furnish an opinion with respect to the following questions:

a. Is the Veteran's personality disorder congenital, developmental or familial in origin?  If the answer is "yes", is the proper classification of the Veteran's personality disorder that of a "defect or abnormality"?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's personality disorder in this case.  Please provide a complete rationale that clearly explains the reasons for each opinion expressed. 

b. If the proper classification of the Veteran's personality disorder is that of  a "defect or abnormality" of congenital, developmental or familial in origin, was there aggravation (i.e., a permanent worsening beyond natural progression) of the Veteran's personality disorder by a superimposed disease or injury that occurred in service, such as the Veteran's 1986 in-service treatment for psychiatric symptoms diagnosed as an adjustment disorder and possible depressed mood, which has now resulted in additional disability, namely an anxiety disorder, schizoaffective disorder, and/or paranoid schizophrenia?  In making this assessment, the examiner should address whether the psychiatric symptoms noted in service were temporary or intermittent flare ups of the Veteran's personality disorder; or, whether the psychiatric symptoms noted in service were manifestations of a permanent change in the pathology of the Veteran's personality disorder, beyond its natural progress, resulting in any current psychiatric disorder, to include an anxiety disorder, schizoaffective disorder, and/or paranoid schizophrenia?  Please provide a complete rationale that clearly explains the reasons for each opinion expressed.

c. Does the Veteran now have an acquired psychiatric disorder (excluding the personality disorder)?  If "yes", specify the diagnosis or diagnoses and, for each diagnosis, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder (excluding a personality disorder) that the Veteran now has (specifically, an anxiety disorder, schizoaffective disorder and paranoid schizophrenia): (i) had its onset during service; or, (ii) was caused by the psychiatric symptoms noted in 1986 during service; or, (iii) was it related to any other incident of service?  Please provide a complete rationale that clearly explains the reasons for each opinion expressed.

The examiner is to review and discuss the Veteran's service treatment records; the March 1988 VA examination report; the March 1993 VA treatment record; VA mental health records dated September 1996 to January 2012; Private mental health records dated December 2008 to November 2009; and the May 2009 VA examination report.

The examiner is advised that the Veteran is competent to report her symptoms and injuries, and that her reports must considered in formulating the requested opinion.

3. Thereafter, the AOJ should re-adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


